SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1433
CAF 11-02480
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, WHALEN, AND MARTOCHE, JJ.


IN THE MATTER OF MALIK S.
------------------------------------
ONONDAGA COUNTY DEPARTMENT OF SOCIAL              MEMORANDUM AND ORDER
SERVICES, PETITIONER-RESPONDENT;

JANA M., RESPONDENT-APPELLANT,
TAMMY Y.K., RESPONDENT.
(APPEAL NO. 2.)


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PHILIP ROTHSCHILD OF
COUNSEL), FOR RESPONDENT-APPELLANT.

GORDON J. CUFFY, COUNTY ATTORNEY, SYRACUSE (SARA J. LANGAN OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Onondaga County (Martha
E. Mulroy, J.), entered September 19, 2011 in a proceeding pursuant to
Social Services Law § 384-b. The order set forth the terms and
conditions regarding posttermination contact of respondent mother with
the subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously reversed on the law without costs.

     Same Memorandum as in Matter of Malik S. ([appeal No. 1] ___ AD3d
___ [Dec. 28, 2012]).




Entered:   December 28, 2012                    Frances E. Cafarell
                                                Clerk of the Court